Case 1:19-cv-01287-STA-jay Document 46 Filed 03/04/21 Page 1 of 3                       PageID 463




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TENNESSEE
                                EASTERN DIVISION


JENNIFER COLE-GRICE,                           )
                                               )
       Plaintiff,                              )
                                               )
v.                                             )       No. 1:19-cv-01287-STA-jay
                                               )
FANNIE MAE and                                 )
NATIONSTAR MORTGAGE, LLC                       )
d/b/a MR. COOPER                               )
                                               )
       Defendants.                             )


     ORDER DENYING EX PARTE EMERGENCY MOTION FOR STAY AND/OR
                         INJUNCTIVE RELIEF


       Before the Court is Plaintiff Jennifer Cole-Grice’s Ex Parte Emergency Motion for Stay

and/or Injunctive Relief (ECF No. 45.) filed on March 1, 2021. Plaintiff seeks a preliminary

injunction or a temporary restraining order “to stop lower court action pending resolution of this

case, restraining all action of the lower trial court and order a stay on the current eviction that is

occurring as we speak.” For the following reasons, the Court is constrained to deny Plaintiff’s

Motion.

       First, the Court finds that Plaintiff’s ex parte motion is inappropriate at this juncture. The

only type of injunctive relief that a district court may issue ex parte is a temporary restraining

order. See Fed.R.Civ.P. 65(b). However:

       [a] temporary restraining order may be granted without written or oral notice to
       the adverse party or that party's attorney only if (1) it clearly appears from
       specific facts shown by affidavit or by the verified complaint that immediate and
       irreparable injury, loss, or damage will result to the applicant before the adverse
                                                   1
Case 1:19-cv-01287-STA-jay Document 46 Filed 03/04/21 Page 2 of 3                      PageID 464




       party or that party's attorney can be heard in opposition, and (2) the applicant's
       attorney certifies to the court in writing the efforts, if any, which have been made
       to give the notice and the reasons supporting the claim that notice should not be
       required.

Id. “[T]he Rule 65(b) restrictions ‘on the availability of ex parte temporary restraining orders

reflect the fact that our entire jurisprudence runs counter to the notion of court action taken

before reasonable notice and an opportunity to be heard has been granted both sides of a

dispute.’ ” Reed v. Cleveland Bd. of Educ., 581 F.2d 570, 573 (6th Cir.1978) (quoting Granny

Goose Foods, Inc. v. Brotherhood of Teamsters, 415 U.S. 423, 439, 94 S.Ct. 1113, 1124, 39

L.Ed.2d 435 (1974)); First Tech. Safety Sys., Inc. v. Depinet, 11 F.3d 641, 650 (6th Cir. 1993)

       Here, Plaintiff represents, without particularity, that she is being evicted from her

property which is the subject of this litigation, although Plaintiff fails to specify the property in

question. She also requests that all action of a “lower trial court” be restrained pending the

resolution of this case, but does not specify which court she is referring to, what action should be

enjoined, or what authority this Court has to enjoin the actions of a, presumably, non-federal

court. Additionally, Plaintiff has failed to present an affidavit or verified complaint containing

“specific facts that clearly show that immediate and irreparable injury, loss, or damage will result

to [her] before the adverse party can be heard in opposition.” Fed.R.Civ.P. 65(b)(1)(A). Most

significantly, Plaintiff fails to certify what efforts, if any, she has made to give notice of her

Motion to Defendant’s counsel or to provide reasons supporting the claim that notice should not

be required. She is therefore not entitled to a TRO. The Court also may not issue an ex parte

preliminary injunction under these circumstances. Fed. Rules Civ. Proc. 65(a)(1) provides that

“[t]he court may issue a preliminary injunction only on notice to the adverse party.” See Phillips

v. Chas. Schreiner Bank, 894 F.2d 127, 130–31 (5th Cir.1990) (“[t]he courts consistently have
                                                 2
Case 1:19-cv-01287-STA-jay Document 46 Filed 03/04/21 Page 3 of 3                     PageID 465




treated     rule   65(a)(1)    as   mandatory     and    have     not    hesitated   to    dissolve

preliminary injunctions issued without notice or the opportunity for a hearing on disputed

questions of fact and law.”)

          Plaintiff's status as a pro se litigant does not excuse her from these procedural

requirements. Pro se litigants “are held to less stringent standards than formal pleadings drafted

by lawyers in the sense that a pro se complaint will be liberally construed in determining whether

it fails to state a claim upon which relief could be granted.” Jourdan v. Jabe, 951 F.2d 108, 110

(6th Cir .1991). However, a pro se litigant is not entitled to special consideration with respect to

straightforward procedural requirements that a lay person can comprehend as easily as a

lawyer. Id. at 109-10. See Mooney v. Cleveland Clinic Foundation, 184 F.R.D. 588, 590

(N.D.Ohio 1999) (“Pro se litigants are required to follow the rules of civil procedure and easily-

understood Court deadlines”).

          Accordingly, Plaintiff’s Ex Parte Emergency Motion for Stay and/or Injunctive Relief is

DENIED.

          IT IS SO ORDERED.

                                              s/ S. Thomas Anderson
                                              S. THOMAS ANDERSON
                                              CHIEF UNITED STATES DISTRICT JUDGE

                                              Date: March 4, 2021.




                                                 3
